Execution Version


AMENDMENT NO. 3 TO THE SENIOR SECURED TERM FACILITY CREDIT AGREEMENT

This AMENDMENT NO. 3 TO THE SENIOR SECURED TERM FACILITY CREDIT AGREEMENT (this
“Amendment”), dated as of July 25, 2016, is made by and among CHEMTURA
CORPORATION, a Delaware corporation, as the borrower (the “Borrower”), BANK OF
AMERICA, N.A. (“Bank of America”), as the New Lender (as defined below), and
Bank of America, N.A., as the administrative agent (the “Administrative Agent”).
PRELIMINARY STATEMENTS:
(1)    The Borrower, the banks, financial institutions and other institutional
lenders party thereto (the “Lenders”), and the Administrative Agent are party to
the Senior Secured Term Facility Credit Agreement, originally dated as of August
27, 2010 (as amended by Amendment No. 1 to the Senior Secured Term Facility
Credit Agreement, dated as of September 27, 2010, as amended and supplemented by
the Amendment and Supplement to the Credit Agreement, dated as of October 31,
2012 and as amended and restated by Amendment No. 2 to the Senior Secured Term
Facility Credit Agreement, dated as of October 30, 2013, and as otherwise
amended, amended and restated, supplemented or otherwise modified from time to
time prior to the date hereof, the “Credit Agreement”). Capitalized terms not
otherwise defined in this Amendment have the same meanings as specified in the
Credit Agreement.
(2)    Prior to the execution and delivery of this Amendment, the Borrower made
a voluntary partial prepayment of the Advances outstanding under the Credit
Agreement in an aggregate principal amount equal to $39,000,000, which
prepayment resulted in the remaining aggregate principal balance of the Advances
being $1,000,000.
(3)    The Borrower has requested that Bank of America refinance all Advances
remaining outstanding immediately prior to the effectiveness of this Amendment
(the “Existing Loans”) with a tranche of New Advances, to be made pursuant to
Section 2.19 of the Credit Agreement, as herein modified (hereinafter, the “New
Loans”), with such New Loans having substantially identical terms as the
Existing Loans, except as otherwise provided herein.
(4)     Bank of America (in this capacity, the “New Lender”) has agreed to fund
the entire principal amount of the New Loans, in an aggregate principal amount
equal to $1,000,000 (the “New Commitment”).
(5)    Upon the effectiveness of this Amendment, the New Lender shall make the
New Loans to the Borrower in an amount equal to the New Commitment, with the
proceeds of such New Loans applied to prepay in full the Existing Loans held by
each Lender who held Existing Loans immediately prior to the effectiveness of
this Amendment.
(6)    The New Lender has agreed to effectuate the foregoing, and to amend
certain provisions of the Credit Agreement, and to issue certain waivers with
respect thereto, all as set forth herein.
SECTION 1.The New Loans. Pursuant to Section 2.19 of the Credit Agreement, and
subject to the satisfaction of the conditions precedent set forth in Section 4
below, on and as of the Effective Date (as defined below):
(a)
    The New Lender shall, pursuant to, and in accordance with, Section 2.19 of
the Credit Agreement (as modified pursuant to Sections 2 and 3 below), make the
New Loans, consisting of “New Advances” made to the Borrower (and which shall
constitute a single “Borrowing”), in an aggregate principal amount equal to the
New Commitment, with the proceeds of such New Loans immediately applied to
prepay in full the outstanding principal amount of all Existing Loans held by
the Lenders party to the Credit Agreement immediately prior to the effectiveness
of this Amendment (the “Existing Lenders”).
(b)
    The New Lender hereby acknowledges that it is, from and after the Effective
Date, a “Lender” for all purposes under the Amended Credit Agreement and the
other Loan Documents (as amended hereby), and has all of the rights, remedies
and obligations of a Lender under the Amended Credit Agreement and the other
Loan Documents (as amended hereby).
(c)
    The parties hereto hereby agree that the amendments contemplated in this
Amendment shall be deemed to have occurred by the parties hereto consenting to
the creation of the New Loans, and the New Loans shall have identical terms
with, and the same rights, remedies and obligations under the Loan Documents as,
the Existing Loans, except as such terms, rights, remedies and obligations are
amended by this Amendment.
SECTION 2.
    Credit Agreement Amendments. Subject to the satisfaction of the conditions
precedent set forth in Section 4 below, on and as of the Effective Date:
(a)
    Section 1.01 of the Credit Agreement is hereby amended by inserting the
following definitions into such Section 1.01 in the appropriate alphabetical
order:
“Amendment No. 3” means Amendment No. 3 to the Senior Secured Term Facility
Credit Agreement, dated as of July 25, 2016, among the Borrower, the
Administrative Agent and the Lender party thereto.
“Amendment No. 3 Effective Date” means the “Effective Date” under and as defined
in Amendment No. 3.
“Specified Flood Zone Real Property” means the parcel of real property located
at 1801 Sagamore Pkwy W, W Lafayette, IN 47906 that is owned by Great Lakes
Chemical Corporation in fee simple.
(b)
    Section 1.01 of the Credit Agreement is hereby amended by deleting the
definitions of “Commitment”, “Fee Letter”, “Loan Documents” and “Stated Maturity
Date” set forth in such Section 1.01 in their entirely, and replacing such
defined terms with the respective corresponding defined terms set forth below:
“Commitment” means, with respect to any Lender at any time, (a) as of the
Funding Date, the amount set forth for such time opposite such Lender’s name on
Schedule I hereto under the caption “Commitment” and (b) thereafter, the amount
set forth for such Lender in the Register maintained by the Administrative Agent
pursuant to Section 9.07(d) as such Lender’s “Commitment”, as such amount may be
reduced at or prior to such time pursuant to Section 2.04. Immediately prior to
the effectiveness of Amendment No. 3, the amount of the Commitments shall be
$1,000,000.
“Fee Letter” means the “Fee Letter”, made by and between the Borrower and Bank
of America (in its capacity as Administrative Agent), originally dated as of
August 11, 2010 and delivered in connection with the Engagement Letter, as
amended pursuant to Amendment No. 3, and as otherwise amended, supplemented or
otherwise modified from time to time in accordance with the terms thereof.
“Loan Documents” means (i) this Agreement, (ii) the Notes, if any, (iii) the
Escrow Agreement, (iv) the Collateral Documents, (v) the Intercreditor
Agreement, (vi) solely for purposes of the Collateral Documents, each Secured
Hedge Agreement, Secured Cash Management Agreement and Secured Specified Credit
Agreement, (vii) the Guaranty, (viii) the Fee Letter (other than for purposes of
Section 9.01 hereof), (ix) Supplement No. 1 and each Incremental Commitment
supplement, (x) Amendment No. 2, (xi) Amendment No. 3, and (xii) any other
document, agreement or instrument executed and delivered by a Loan Party in
connection with the Term Facility, in each case as amended, supplemented or
otherwise modified from time to time in accordance with the terms thereof.
“Stated Maturity Date” mean July 24, 2017.
(c)
    Section 2.01(a) of the Credit Agreement is hereby amended by (i) deleting
the last sentence of such Section 2.01(a) in its entirety, and (ii) inserting
the following sentences into such Section 2.01(a) immediately following the
period at the end of such Section 2.01(a): “On the Amendment No. 3 Effective
Date, each of the advances and loans outstanding immediately prior to such date
were repaid and replaced with new advances made in accordance with the terms of
Amendment No. 3, and Section 2.19 hereof. Each new advance so made to repay
prior advances and loans is hereinafter referred to as an “Advance”.”
(d)
    Section 2.03 of the Credit Agreement is hereby amended and restated in its
entirety as follows:
Section 2.03.    Repayment of Advances. The Borrower shall repay to the
Administrative Agent for the ratable account of the Lenders on the Termination
Date the aggregate outstanding principal amount of all Advances then
outstanding.
(e)
    Section 2.05(b)(i) of the Credit Agreement is hereby amended by inserting
the following sentence into such Section 2.05(b)(i) immediately following the
period at the end of such Section 2.05(b)(i): “Notwithstanding anything to the
contrary set forth above, in no event shall the Borrower be required to make any
mandatory prepayments pursuant to this Section 2.05(b)(i) if, or to the extent
that, the making of such prepayment would cause the outstanding aggregate
principal amount of the Advances to be reduced to an amount that is less than
$1,000,000.”
(f)
    Section 2.05(b)(iii) of the Credit Agreement is hereby amended by inserting
the following sentence into such Section 2.05(b)(iii) immediately following the
period at the end of such Section 2.05(b)(iii): “Notwithstanding anything to the
contrary set forth above, the Borrower shall not be required to make any
mandatory prepayment pursuant to this Section 2.05(b)(iii) in respect of Excess
Cash Flow for the Fiscal Year ending December 31, 2016.”
(g)
    Section 2.08(a) of the Credit Agreement is hereby amended by inserting the
following proviso into the first sentence of such Section 2.08(a) immediately
following the text of such first sentence and immediately prior to the period at
the end of such sentence: “provided, that if, and for so long as, the aggregate
principal amount of all outstanding Advances is less than $5,000,000, (x) the
Borrower may make Conversions of Base Rate Advances into Eurodollar Rate
Advances in amounts equal to $1,000,000 (or any integral multiple thereof), and
(y) there shall be no more than one Interest Period in effect at any time with
respect to the Advances”.
(h)
    Section 2.08(b)(i) of the Credit Agreement is hereby amended by inserting
the following proviso into such Section 2.08(b)(i) immediately following the
text thereof and immediately prior to the period at the end of such Section:
“provided, that if, and for so long as, the aggregate principal amount of all
outstanding Advances is less than $5,000,000, then the Borrower may maintain a
single Borrowing consisting of Eurodollar Rate Advances in a principal amount
equal to $1,000,000 (or any integral multiple thereof)”.
(i)
    Section 2.13 of the Credit Agreement is hereby amended by deleting clause
(viii) of such Section 2.13 in its entirety and replacing it with the following
clause: “(viii) as provided in Amendment No. 2, as provided in Amendment No. 3,
and for other general corporate purposes and activities (including but not
limited to Investments, Permitted Acquisitions and other transactions permitted
hereunder)”.
(j)
    Section 2.19(a) of the Credit Agreement is hereby amended by inserting the
following parenthetical clause into clause (i) of the first proviso of such
Section 2.19(a) immediately following the text of such clause (i) and
immediately prior to the comma at the end of such clause: “(or such lesser
amount as may be agreed by the Borrower, the Administrative Agent and the
lenders providing such New Advances in the agreement pursuant to which such New
Advances are made)”.
(k)
    Section 2.19(d) of the Credit Agreement is hereby amended by inserting the
following parenthetical clause into clause (A) of such Section 2.19 immediately
following the text of such clause (A) and immediately prior to the comma at the
end of such clause: “(or such other evidence of the Borrower’s authority to
borrow such New Advances as may be acceptable to the Administrative Agent and
the lenders providing such New Advances, in each case in such receiving Person’s
sole discretion)”.
(l)
    Section 5.01(h) of the Credit Agreement is hereby amended by inserting the
following sentence into such Section 5.01(h) immediately following the period at
the end of such Section 5.01(h): “Notwithstanding anything to the contrary set
forth above or in the Security Agreement or any other Collateral Document, there
shall be no requirement hereunder or under any Collateral Document or other Loan
Document for the Loan Parties to obtain or provide a Mortgage with respect to,
or otherwise take any specific steps to pledge or perfect the security interest
of the Secured Parties in, the Specified Flood Zone Real Property.”
SECTION 3.
    Other Amendments, Waivers and Release. Subject to the satisfaction of the
conditions precedent set forth in Section 4 below, on and as of the Effective
Date:
(a)
    The Fee Letter is hereby amended by the Borrower and the Administrative
Agent by reducing the amount of the “Administrative Agency Fee” set forth
therein from “$125,000 per year” to “$5,000 per year”.
(b)
    The Administrative Agent and the New Lender hereby waive (i) prior delivery
of a notice of a Borrowing with respect to the New Loans under Section 2.02(a)
of the Credit Agreement, (ii) prior delivery of a notice of prepayment with
respect to the prepayment of the Existing Loans under Section 2.05(a) of the
Credit Agreement, in each case solely in connection with the execution, delivery
and effectiveness of this Amendment, and the consummation of the transactions
set forth herein, including the making of the New Loans and the application of
the proceeds thereof, and (iii) any discrepancy between the conditions and
requirements that shall have been satisfied prior to the extension of the New
Loans and the conditions and requirements applicable to New Advances set forth
in Section 2.19 of the Credit Agreement prior to giving effect to this
Amendment, and the Administrative Agent and the New Lender hereby agree that the
amendments in this Amendment, including but not limited to Section 2(j) and 2(k)
of this Amendment, shall be given retroactive effect to immediately prior to the
Effective Date and the making of the New Loans.
(c)
    The Borrower hereby waives prior delivery of notice of the applicable
interest rate with respect to the New Loans under Section 2.06(c) of the Credit
Agreement, solely in connection with the execution, delivery and effectiveness
of this Amendment, and the consummation of the transactions set forth herein,
including the making of the New Loans.
(d)
    The New Lender, in its capacity as the sole Lender after giving effect to
this Amendment, hereby consents to the termination of the existing Mortgage on
the Specified Flood Zone Real Property, and instructs the Administrative Agent
to cooperate with Borrower to effect such termination, subject to the terms of
the Intercreditor Agreement and the other Loan Documents, and at the sole cost
and expense of the Borrower.
(e)
    The Administrative Agent and the New Lender hereby waive delivery of
certificates and resolutions of all Loan Parties, other than the Borrower, under
Section 2.19(d)(i) of the Credit Agreement, solely in connection with the
execution, delivery and effectiveness of this Amendment, and the consummation of
the transactions set forth herein, including the making of the New Loans and the
application of the proceeds thereof.
SECTION 4.
    Conditions to Effectiveness. The obligations of the New Lenders to provide
its New Commitments and make the New Loan, as provided in Section 1 hereof, and
the amendments, waivers and release set forth in Sections 2 and 3 hereof, shall
become effective on and as of the first Business Day on which the following
conditions precedent shall have been satisfied, or shall have been waived by the
New Lender and the Administrative Agent (the “Effective Date”):
(a)
    The Administrative Agent shall have received counterparts of this Amendment,
executed by the Borrower and the New Lender.
(b)
    The Administrative Agent shall have received counterparts of the attached
consent and affirmation (the “Consent”) executed by the Borrower and each of the
Guarantors.
(c)
    The Administrative Agent shall have received a certificate of a Responsible
Officer of the Borrower, dated as of the Effective Date, (i) certifying and
attaching the resolutions adopted by the Borrower approving or consenting to the
execution and delivery of this Amendment and the Consent by the Borrower and the
performance by the Borrower of its obligations hereunder and thereunder, under
the Amended Credit Agreement and under the other Loan Documents to which it is a
party (as amended hereby), and the making of the New Loans (or such other
evidence of authority as may be acceptable to the Administrative Agent and the
New Lender, in each case in such Person’s sole discretion); (ii) attaching a
good standing certificate from the applicable Governmental Authority of the
Borrower’s jurisdiction of incorporation, issued as of a recent date; (iii)
certifying the names and true signatures of the officers of the Borrower
authorized to sign this Amendment and the Consent, and any other documents to be
delivered by the Borrower pursuant thereto; (iv) attaching a copy of the charter
or other constitutive document of the Borrower and each amendment thereto,
certified as of a recent date by the applicable Governmental Authority of the
Borrower’s jurisdiction of incorporation, organization or formation, as being a
true and correct copy thereof; and (v) attaching and certifying a true and
correct copy of the by-laws of the Borrower as in effect on the Effective Date.
(d)
    The Administrative Agent shall have received a certificate of a Responsible
Officer of the Borrower, dated as of the Effective Date, certifying that,
immediately before and immediately after giving effect to this Amendment and the
making of the New Loans and to the application of the proceeds therefrom, (i)
the Borrower would be in pro forma compliance with the requirements of Section
5.04 of the Credit Agreement and (ii) the Borrower is in compliance with the
requirements of clauses (h) and (i) of this Section 4.
(e)
    The Administrative Agent shall have received all deeds, conveyances,
security agreement, mortgages, assignments, estoppel certificates, financing
statements and continuations thereof, termination statements, notices of
assignment, transfers, certificates, assurances and other instruments, or any
amendment or modification of any thereof

(if any), as the Administrative Agent shall have requested prior to the
Effective Date in order to reflect such the New Loans.
(f)
    The Administrative Agent shall have received evidence that all reasonable
and documented out-of-pocket costs, fees and expenses of the Administrative
Agent (including the reasonable fees and expenses of counsel to the
Administrative Agent invoiced to the Borrower at least one Business Day prior to
the Effective Date) owed by the Borrower in connection with this Amendment shall
have been paid, and that concurrently with the occurrence of the Effective Date,
without duplication, the Existing Loans (together with all accrued and unpaid
interest thereon (whether or not due and payable), and any other amounts then
due and payable with respect thereto under Section 9.04(d) of the Credit
Agreement) will be, or have been, repaid in full.
(g)
    The Administrative Agent shall have received all documentation and other
information reasonably requested in writing at least five Business Days prior to
the date of this Amendment in order to allow it to comply with applicable “know
your customer” and anti‑money laundering rules and regulations, including
without limitation, the PATRIOT ACT.
(h)
    The representations and warranties contained in Section 5 below, in Article
IV of the Credit Agreement, and in the other Loan Documents shall be true and
correct in all material respects (provided, that any representation or warranty
that is already qualified as to “materiality”, “Material Adverse Effect” or
similar language shall be true and correct in all respects) on and as of the
Effective Date, immediately before and immediately after giving effect to this
Amendment and the making of the New Loans and to the application of the proceeds
therefrom, as though made on and as of such date, other than any such
representations or warranties that, by their terms, refer to a specific date
other than the Effective Date, in which case such representations or warranties
were true and correct in all material respects (provided, that any
representation and warranty that is qualified as to “materiality”, “Material
Adverse Effect” or similar language were true and correct in all respects) as of
such specific date.
(i)
    On and as of the Effective Date, immediately before and immediately after
giving effect to this Amendment and the making of the New Loans and to the
application of the proceeds therefrom, no Default or Event of Default has
occurred and is continuing, or would arise as a result thereof.
This Amendment is subject to the provisions of Section 9.01 of the Credit
Agreement.
SECTION 5.
    Representations and Warranties. The Borrower represents and warrants as
follows:
(a)
    The execution, delivery and performance by the Borrower of this Amendment
and by each Loan Party of the Consent, and the consummation of each aspect of
the transactions contemplated hereby, are within such Loan Party’s constitutive
powers, have been duly authorized by all necessary constitutive action, and do
not (i) contravene such Loan Party’s constitutive documents, (ii) violate any
law (including, without limitation, the Securities Exchange Act of 1934), rule,
regulation (including, without limitation, Regulation X of the Board of
Governors of the Federal Reserve System), order, writ, judgment, injunction,
decree, determination or award applicable to such Loan Party, (iii) conflict
with or result in the breach of, or constitute a default under, any contract,
loan agreement, indenture, mortgage, deed of trust, lease or other instrument
binding on or affecting any Loan Party, or (iv) except for the Liens created or
to be created under the Loan Documents, result in or require the creation or
imposition of any Lien upon or with respect to any of the properties of any Loan
Party or any of its Subsidiaries except, in each case referred to in clauses
(ii) and (iii), to the extent that such violation conflict, breach or default
would not reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect.
(b)
    No authorization, approval or other action by, and no notice to or filing
with, any Governmental Authority or regulatory body or any third party is
required for the due execution, delivery, recordation, filing or performance by
the Borrower of this Amendment or by any Loan Party of the Consent, or for the
consummation of each aspect of the transactions contemplated hereby and thereby.
(c)
    This Amendment has been duly executed and delivered by the Borrower, and the
Consent has been duly executed and delivered by each Loan Party. Each of this
Amendment and the Consent is the legal, valid and binding obligation of each
Loan Party party thereto, enforceable against such Loan Party in accordance with
its terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency or similar laws affecting the enforcement of creditors
rights generally or by equitable principles relating to enforceability.
(d)
    The representations and warranties contained in each Loan Document are true
and correct in all material respects (provided that each representation and
warranty that is qualified as to “materiality”, “Material Adverse Effect” or
similar language is true and correct in all respects) on and as of the Effective
Date, immediately before and immediately after giving effect to this Amendment,
as though made on and as of the Effective Date, other than any such
representations or warranties that, by their terms, refer to a specific date, in
which case such representations or warranties were true and correct in all
material respects (provided that each such representation and warranty that is
qualified as to “materiality”, “Material Adverse Effect” or similar language was
true and correct in all respects) as of such specific date; and
(e)
    On the Effective Date, immediately before and immediately after giving
effect to this Amendment and the making of the New Loans and to the application
of the proceeds therefrom, no Default or Event of Default has occurred and is
continuing, or would arise as a result thereof.
SECTION 6.
    Reference to and Effect on the Credit Agreement and the Loan Documents.
(a) On and after the effectiveness of this Amendment, each reference in the
Credit Agreement to “this Agreement”, “herein”, “hereunder”, “hereof” or words
of like import referring to the Credit Agreement, and each reference in the
Notes and each of the other Loan Documents to “the Credit Agreement”, “therein”,
“thereunder”, “thereof” or words of like import referring to the Credit
Agreement shall mean and be a reference to the Credit Agreement as amended by
this Amendment (as so amended, the “Amended Credit Agreement”). On and after the
effectiveness of this Amendment, each reference in the Fee Letter to “this Fee
Letter”, “herein”, “hereunder”, “hereof” or words of like import referring to
the Fee Letter, and each reference in the Notes and each of the other Loan
Documents to “the Fee Letter”, “therein”, “thereunder”, “thereof” or words of
like import referring to the Fee Letter shall mean and be a reference to the Fee
Letter as amended by this Amendment. This Amendment is a “Loan Document” under
and as defined in the Credit Agreement.
(b)
    The Credit Agreement and the Fee Letter, each as specifically amended by
this Amendment, is and shall continue to be in full force and effect and is
hereby in all respects ratified and confirmed.
(c)
    The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or the Administrative Agent under the Credit Agreement or
any other Loan Document, nor constitute a waiver of any provision of the Credit
Agreement or any other Loan Document.
SECTION 7.
    Costs and Expenses. The Borrower agrees to pay, within 10 Business Days of
demand, all reasonable costs and expenses of the Administrative Agent in
connection with the preparation, execution, delivery and administration,
modification and amendment of this Amendment and the other instruments and
documents to be delivered hereunder, in accordance with the terms of Section
9.04 of the Credit Agreement.
SECTION 8.
    Execution in Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute but one and the same agreement. Delivery of an
executed counterpart of a signature page to this Amendment by telecopier shall
be effective as delivery of a manually executed counterpart of this Amendment.
SECTION 9.
    Jurisdiction, Etc.
(a)
    Each of the parties hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of any New York State
court or federal court of the United States of America sitting in the Borough of
Manhattan, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Amendment or any of the other Loan Documents
to which it is a party, or for recognition or enforcement of any judgment, and
each of the parties hereto hereby irrevocably and unconditionally agrees that
all claims in respect of any such action or proceeding may be heard and
determined in any such New York State court or, to the extent permitted by law,
in such federal court. Each of the parties hereto agrees that a final judgment
in any such action or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law.
(b)
    Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Amendment or any of the other Loan Documents
to which it is a party in any New York State or federal court. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
SECTION 10.
    GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
SECTION 11.
    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AMENDMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
[SIGNATURE PAGES FOLLOW]

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 3 to the
Senior Secured Term Facility Credit Agreement to be executed by their respective
officers thereunto duly authorized, as of the date first above written.


CHEMTURA CORPORATION,
as Borrower




By:    
Name:
Title:




BANK OF AMERICA, N.A.,
as Administrative Agent


By:    
Name:
Title:


BANK OF AMERICA, N.A.,
as New Lender and Lender


By:    
Name:
Title:
 

 

CONSENT AND AFFIRMATION

Dated as of July 25, 2016


Reference is made to (a) the Senior Secured Term Facility Credit Agreement,
originally dated as of August 27, 2010 (as amended by Amendment No. 1 to the
Senior Secured Term Facility Credit Agreement, dated as of September 27, 2010,
as amended and supplemented by the Amendment and Supplement to the Credit
Agreement, dated as of October 31, 2012, as amended and restated by Amendment
No. 2 to the Senior Secured Term Facility Credit Agreement, dated as of October
30, 2013 and as amended by Amendment No. 3 to the Senior Secured Term Facility
Credit Agreement, dated as of the date hereof, and as otherwise amended, amended
and restated, supplemented or otherwise modified from time to time prior to the
date hereof, the “Credit Agreement”; capitalized terms used herein and not
otherwise defined are used herein as therein defined), among Chemtura
Corporation, as borrower (the “Borrower”), Bank of America, N.A., as
administrative agent (the “Administrative Agent”) and the lenders party thereto
(the “Lenders”), and (b) Amendment No. 3 to the Senior Secured Term Facility
Credit Agreement, dated as of the date hereof, made by and among the Borrower,
the Administrative Agent and Bank of America, N.A., as Lender (the “Amendment”).
Each of the undersigned, each a Guarantor under the Guaranty and a Grantor under
the Security Agreement, hereby consents to the Amendment and the amendments and
modifications to the Credit Agreement contained in the Amendment, and affirms
its respective guarantees, pledges and grants of security interests, as
applicable, under and subject to the terms of the Guaranty, the Security
Agreement and each of the other Collateral Documents to which it is party, and
hereby (i) confirms and agrees that notwithstanding the effectiveness of the
Amendment, each of the Guaranty and the Security Agreement and each other
Collateral Document to which it is a party is, and shall continue to be, in full
force and effect and is hereby ratified and confirmed in all respects, except
that, on and after the effectiveness of the Amendment, each reference in the
Guaranty, the Security Agreement or any other Loan Document to “the Credit
Agreement”, “thereunder”, “therein” or “thereof” or words of like import
referring to the Credit Agreement, shall mean and be a reference to the Credit
Agreement, as further amended by the Amendment, and on and after the
effectiveness of the Amendment, (ii) confirms and agrees that the Guaranty, the
Security Agreement and the other Collateral Documents to which such Guarantor or
Grantor is a party and all of the Collateral described therein do, and shall
continue to, guaranty and secure the complete payment and performance when due
of all of the Guaranteed Obligations and the Secured Obligations (in each case,
as defined therein, respectively) and all Obligations under the Credit Agreement
and the other Loan Documents, including but not limited to the Obligations in
respect of the New Loans (used hereinafter as defined in the Amendment) and any
Notes issued representing such New Loans, and (iii) affirms its grant to the
Administrative Agent (in each case under and pursuant to the provisions of the
Security Agreement and the other Collateral Documents), for the ratable benefit
of the Secured Parties, of a security interest in all of the Collateral (as
defined in the Security Agreement) and all other collateral in which a Lien is
purported to be granted under the other Collateral Documents to which it is a
party, now owned or at any time hereafter acquired by such Grantor or in which
such Grantor now has or at any time in the future may acquire any right, title
or interest, as collateral security for the payment of such Grantor’s
Obligations under the Credit Agreement and the other Loan Documents, including
such Obligations in respect of the New Loans and any Notes issued representing
such New Loans. This Consent and Affirmation is intended to affirm and
acknowledge that the guaranty and the grant contained in the Guaranty and the
Security Agreement guaranty and secure (as applicable) the payment of the
Obligations in respect of the New Loans and any Notes issued representing such
New Loans together with all other Obligations under the Credit Agreement and the
other Loan Documents, and nothing herein shall be deemed to supersede, impair or
otherwise limit such guaranty and grant contained in the Guaranty and/or the
Security Agreement.




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



IN WITNESS WHEREOF, the parties hereto have caused this Consent and Affirmation
to be executed by their respective officers thereunto duly authorized, as of the
date first above written.




CHEMTURA CORPORATION




By:    
Name:
Title:

 



GLCC LAUREL, LLC
By:    
Name:
Title:


 



GREAT LAKES CHEMICAL CORPORATION
By:    
Name:
Title:




1    Chemtura Term Facility - Amendment No. 3

